DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 16/346,570.  Responsive to the preliminary amendment filed 5/1/2019, claims 1-11 are currently pending in this application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/JP2017/039764, filed on 11/2/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/1/2019, 8/10/2019 and 11/29/2019 have been considered by the examiner.

Allowable Subject Matter
Claims 1-11 are allowed.
	The prior art does not disclose nor render obvious a driving force control method for a vehicle including a first step of preliminarily setting a D-µ map or a D-µ calculation formula defining a substantially linear correlation between a driving stiffness and a maximum road surface µ; and a fifth step of controlling a driving force of the vehicle, using a value of the maximum road surface µ calculated in the fourth step, in combination with the other method steps required by independent claim 1.
	The prior art does not disclose nor render obvious a driving force control system for a vehicle including a storage circuit to store a D-µ map or a D-µ calculation formula defining a substantially linear correlation between a driving stiffness and a maximum road surface p; and a driving force control circuit to control a driving force of the vehicle, using a value of the maximum road surface µ calculated by the maximum road surface µ calculation circuit, in combination with the other elements required by independent claim 7.
The prior art does not disclose nor render obvious a driving force control method for a vehicle including preliminarily setting a D-µ map or a D-µ calculation formula defining a substantially linear correlation between a driving stiffness and a maximum road surface µ; and controlling a driving force of the vehicle, using a value of the calculated maximum road surface µ, in combination with the other method steps required by independent claim 8.
FUKUMURA (US 6,015,192), being the closest prior art, discloses a vehicle control method that utilizes a non-linear stiffness to friction coefficient relationship to control a braking force (see Fig. 4 and column 12, lines 42-65).  As such, the reference fails to disclose the above mentioned limitations that deal with defining a substantially linear correlation between a driving stiffness and a maximum road surface µ and controlling a driving force of the vehicle, using a value of the calculated maximum road surface µ.  The graph depicted in Fig. 4 cannot be considered “substantially linear” to one of ordinary skill in the art since, in addition to clearly reflecting an exponential function as opposed to a linear function, the graph of Fig. 4 has a more pronounced curvature than that of Fig. 6, which is described in column 3, line 31 as “nonlinear”.  Therefore, FUKUMIRA in its description of the less curved Fig. 6 as “nonlinear” teaches away from an interpretation of more curved Fig. 4 as being “substantially linear”.  Therefore, one of ordinary skill in the art would have no rationale, absent hindsight, to modify the prior art to derive the claimed invention since the above mentioned limitations, in combination with the other claim limitations, are considered new and nonobvious improvements over the prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
VARNHAGEN et al. (US 2017/0369050 A1) disclose a vehicle tire based control system (see ABSTRACT).
JONASSON et al. (US 2016/0368503 A1) discloses a road friction based control system (see ABSTRACT).
FUKUSHIMA et al. (US 6,360,150) discloses a vehicle control system (see ABSTRACT).
MATSUMOTO et al. (US 2001/0029419 A1) discloses a friction coefficient estimation system (see ABSTRACT).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655